Case 1:20-cv-01762-PKC-RML Document 15 Filed 03/08/21 Page 1 of 7 PageID #: 231




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 GIANLUCA CAVALERI,

                                 Plaintiff,
                                                                MEMORANDUM & ORDER
                   - against -                                   20-CV-1762 (PKC) (RML)

 AMGEN INC., and IMMUNEX
 CORPORATION,

                                 Defendants.
 -------------------------------------------------------x
 PAMELA K. CHEN, United States District Judge:

         Plaintiff Gianluca Cavaleri brought this products liability action against Defendants

 Amgen Inc. (“Amgen”) and Immunex Corporation (“Immunex”) in the Supreme Court of New

 York, Queens County. On April 10, 2020, Defendants removed the action to this Court and

 subsequently moved to dismiss the Complaint under Federal Rule of Civil Procedure 12(b)(6), for

 failure to state a claim for relief. Because the Court lacks subject-matter jurisdiction, it must sua

 sponte remand this action to the state court.

                                               BACKGROUND

         In 2011, Plaintiff began taking Defendants’ drug Enbrel to treat psoriatic arthritis.

 (Complaint, Dkt. 1-2, ¶ 8.) Plaintiff alleges that, as a result of taking Enbrel, he was diagnosed in

 2017 with chronic inflammatory demyelinating polyneuropathy (“CIDP”) and has suffered other

 “serious chronic debilitating injuries and illness,” including “numbness and muscle weakness

 throughout his body . . . , pain in legs when walking, poor balance, loss of strength in arms,

 paralysis of left hand, optic neuritis, erectile disfunction [sic], speech impairment, [and]

 depression.” (Id. ¶¶ 10–13.) Plaintiff’s Complaint, filed in state court, asserts damages that




                                                            1
Case 1:20-cv-01762-PKC-RML Document 15 Filed 03/08/21 Page 2 of 7 PageID #: 232




 “exceed[] the jurisdictional limits of all lower courts which would otherwise have jurisdiction,”

 but does not specify any amount. (See id. ¶¶ 15, 21, 27.)

        In removing this case, Defendants invoked this Court’s diversity jurisdiction under 28

 U.S.C. § 1332 as the basis for federal subject-matter jurisdiction. (Notice of Removal (“Notice”),

 Dkt. 1, ¶ 4.) Defendants alleged that complete diversity exists because Plaintiff is a citizen of New

 York, Defendant Amgen is a Delaware corporation with its principal place of business in

 California, and Defendant Immunex is a Delaware corporation with its principal place of business

 in California. (Id. ¶¶ 5–8.) As for the amount in controversy, Defendants admitted that the

 Complaint “does not specify the amount of money damages sought,” but Defendants argued that,

 given the injuries alleged, “the face of the Complaint demonstrates that the amount in controversy

 exceeds $75,000, exclusive of interest and costs.” (Id. ¶ 10.) Upon removal, Defendants moved

 to dismiss the Complaint. (See Dkts. 7, 13.) Plaintiff has responded to Defendants’ motion, but

 otherwise has not contested the Court’s jurisdiction or moved to remand. (See Dkts. 10, 14.)

                                           DISCUSSION

        It is axiomatic that “failure of subject matter jurisdiction is not waivable and may be raised

 at any time by a party or by the court sua sponte.” Lyndonville Sav. Bank & Tr. Co. v. Lussier,

 211 F.3d 697, 700 (2d Cir. 2000); see also Shakour v. Fed. Republic of Ger., 199 F. Supp. 2d 8,

 12 (E.D.N.Y. 2002) (“District courts must police subject matter jurisdiction on their own

 initiative.” (citations omitted)). Indeed, the removal provisions explicitly provide: “If at any time

 before final judgment it appears that the district court lacks subject matter jurisdiction, the case

 shall be remanded.” 28 U.S.C. § 1447(c). The Second Circuit has construed this statutory

 provision as authorizing a district court to remand a case sua sponte at any time upon finding that

 it lacks subject-matter jurisdiction. See Mitskovski v. Buffalo & Fort Erie Pub. Bridge Auth., 435



                                                  2
Case 1:20-cv-01762-PKC-RML Document 15 Filed 03/08/21 Page 3 of 7 PageID #: 233




 F.3d 127, 133 (2d Cir. 2006) (citing, inter alia, Bender v. Williamsport Area Sch. Dist., 475 U.S.

 534, 541 (1986)).

         In any case removed from state court on the basis of federal diversity jurisdiction, the

 removing party bears the burden of establishing that the amount in controversy exceeds the

 $75,000 jurisdictional threshold mandated by 28 U.S.C. § 1332(a). See Lupo v. Hum. Affs. Int’l,

 Inc., 28 F.3d 269, 273 (2d Cir. 1994) (citing McNutt v. Gen. Motors Acceptance Corp., 298 U.S.

 178, 189 (1936)). Where “the jurisdictional amount is not clearly alleged in the plaintiff’s

 complaint, and the defendant’s notice of removal fails to allege facts adequate to establish that the

 amount in controversy exceeds the jurisdictional amount, federal courts lack diversity jurisdiction

 as a basis for removing the plaintiff’s action from state court.” Id. at 273–74 (citation omitted).

 “[I]n light of the congressional intent to restrict federal court jurisdiction, as well as the importance

 of preserving the independence of state governments, federal courts construe the removal statute

 narrowly, resolving any doubts against removability.” Purdue Pharma L.P. v. Kentucky, 704 F.3d

 208, 213 (2d Cir. 2013) (quoting Lupo, 28 F.3d at 274). Indeed, “a case filed in state court does

 not become removable [on the basis of diversity jurisdiction] until the plaintiff serves the defendant

 with a paper that explicitly specifies the amount of monetary damages sought.” Daversa v. Cowan

 Equip. Leasing LLC, No. 20-CV-163 (WFK) (RLM), 2020 WL 967436, at *2 (E.D.N.Y. Feb. 28,

 2020) (internal quotation marks omitted) (citing Moltner v. Starbucks Coffee Co., 624 F.3d 34, 38

 (2d Cir. 2010) (per curiam)); accord Noguera v. Bedard, No. 11-CV-4893 (RRM) (ALC), 2011

 WL 5117598, at *1 (E.D.N.Y. Oct. 26, 2011) (quoting Moltner).

         Here, Defendants fail to meet their burden of showing that the jurisdictional amount in

 controversy required for diversity jurisdiction is satisfied. As Defendants admit, the Complaint




                                                    3
Case 1:20-cv-01762-PKC-RML Document 15 Filed 03/08/21 Page 4 of 7 PageID #: 234




 “does not specify the amount of money damages sought.”1 (Notice, Dkt. 1, ¶ 10). Nor have

 Defendants requested and been served with any document that specifies the alleged damages.2

        Defendants instead rely on the injuries alleged in the Complaint to argue that “the face of

 the Complaint demonstrates that the amount in controversy exceeds $75,000.” (Id.) In particular,

 Defendants rely on Plaintiff’s allegation that he has suffered “chronic debilitating injuries and

 illness,” including CIDP, numbness and muscle weakness throughout the body, pain in the legs

 when walking, poor balance, loss of strength in the arms, paralysis of the left hand, optic neuritis,

 erectile dysfunction, speech impairment, and depression. (Id. (quoting Complaint, Dkt. 1-2, ¶¶ 12–

 13).) But these allegations do not permit the Court to draw a reasonable inference that the specific

 amount in controversy exceeds $75,000. See, e.g., Brown v. NutriBullet, LLC, No. 19-CV-5421

 (PKC) (ST), 2019 WL 5287960, at *2 (E.D.N.Y. Oct. 18, 2019) (remanding where the plaintiff’s

 complaint alleged that plaintiff “suffer[ed] personal injuries requiring medical treatment, including

 but not limited to burns to his face and body and corneal burns to his right eye, [] was [] sick, sore

 and lame and . . . suffer[ed] great pain and emotional distress” (alterations in original)); Perez v.

 Smith, No. 19-CV-2085 (RJD), 2019 WL 2372497, at *1 (E.D.N.Y. June 3, 2019) (concluding that

 defendant did not satisfy its burden to establish the jurisdictional amount simply by submitting


        1
          The Complaint’s boilerplate allegation that “the amount of damages sought in this action
 exceeds the jurisdictional limits of all lower courts which would otherwise have jurisdiction” (e.g.,
 Dkt. 1-2, ¶ 27) refers to the lower civil courts of New York, which may not entertain actions
 seeking to recover more than $25,000, see Woodley v. Mass. Mut., No. 08-CV-949 (NRB), 2008
 WL 2191767, at *2, *2 n.3 (S.D.N.Y. May 23, 2008) (collecting cases).
        2
           Under New York law, a defendant in an action to recover damages for personal injuries
 “may at any time request a supplemental demand setting forth the total damages to which the
 pleader deems himself entitled.” N.Y. C.P.L.R. § 3017(c). “Rather than prematurely removing
 the action to this Court, Defendant[s] should have availed [themselves] of this law, pursuant to
 which the state court, on motion, is to order Plaintiff to respond to a demand for total damages.”
 Herrera v. Terner, No. 16-CV-4610 (DLI) (JO), 2016 WL 4536871, at *2 (E.D.N.Y. Aug. 30,
 2016) (citation omitted).

                                                   4
Case 1:20-cv-01762-PKC-RML Document 15 Filed 03/08/21 Page 5 of 7 PageID #: 235




 proof that “plaintiff is claiming injuries to his neck, back, right shoulder, right ankle and right knee,

 has been receiving physical therapy, seen by pain management physician, and has been

 recommended for surgery of his right knee which is in the process of being scheduled”); Burtis v.

 Samin, No. 18-CV-2789 (DLI) (VMS), 2018 WL 2304765, at *2 (E.D.N.Y. May 21, 2018)

 (finding that no reasonable inference could be drawn about the amount in controversy from

 allegations in the plaintiff’s complaint that he “suffered serious and severe injuries to his neck, left

 shoulder, right forearm, mid back, lower back, and right knee”); Noguera, 2011 WL 5117598, at

 *3 (finding allegations that the plaintiff sustained “serious and permanent personal

 injuries . . . including neck trauma, back trauma, contusions, abrasions, bruises and swelling about

 her body resulting in substantial and related pain” to be insufficient to establish the required

 amount in controversy).

         Additionally, the cases that Defendants cite do not help them. (See Notice, Dkt. 1, ¶ 11

 (citing Felipe v. Target Corp., 572 F. Supp. 2d 455, 459 (S.D.N.Y. 2008); Nickel v. Nike, Inc., No.

 11-CV-4495 (PKC), 2011 WL 4343852, at *1–3 (S.D.N.Y. Aug. 18, 2011); Juarbe v. Kmart

 Corp., No. 05-CV-1138 (TPG) (TS), 2005 WL 1994010, at *2 (S.D.N.Y. Apr. 7, 2005)).) In all

 of those cases, the defendants sought an agreement or stipulation from the plaintiffs to limit

 damages to $75,000 but were unsuccessful—in other words, the plaintiffs in those cases effectively

 admitted that the amount in controversy was greater than $75,000. See Felipe, 572 F. Supp. 2d at

 459; Nickel, 2011 WL 4343852, at *2–3; Juarbe, 2005 WL 1994010, at *2. There is no indication

 that Defendants here have attempted to seek any agreement or stipulation from Plaintiff to limit

 damages to $75,000 and that Plaintiff refused.




                                                    5
Case 1:20-cv-01762-PKC-RML Document 15 Filed 03/08/21 Page 6 of 7 PageID #: 236




        Accordingly, the Court finds that the allegations in Defendants’ Notice are insufficient to

 establish that the amount in controversy exceeds $75,000 for purposes of diversity jurisdiction.3

 In such instances, the Court has not hesitated to remand sua sponte for lack of federal subject-

 matter jurisdiction. See, e.g., Torres v. O’Brien-Briggs, No. 20-CV-5360 (PKC) (RLM), 2020 WL

 7024368, at *2–4 (E.D.N.Y. Nov. 30, 2020); King v. J.B. Hunt Transport, Inc., No. 20-CV-5310

 (PKC) (RER), 2020 WL 6545905, at *2–3 (E.D.N.Y. Nov. 6, 2020); Abuladze v. Batista, 20-CV-

 3310 (PKC) (CLP), 2020 WL 4369633, at *2–3 (E.D.N.Y. July 30, 2020); Ventura v. Air Wolf,

 Inc., No. 20-CV-1841 (PKC) (RER), 2020 WL 1941279, at *2–3 (E.D.N.Y. Apr. 22, 2020);

 Anderson v. Keystone Freight Corp., No. 19-CV-5381 (PKC) (VMS), 2019 WL 5291173, at *2–

 3 (E.D.N.Y. Oct. 18, 2019); Brown, 2019 WL 5287960, at *2–3. The Court does not hesitate to

 do so again today.4




        3
            While Defendants cite United Food & Commercial Workers Union, Local 919, AFL-
 CIO v. CenterMark Properties Meriden Square, Inc., 30 F.3d 298, 305 (2d Cir. 1994), for the
 proposition that “the Court may look outside the pleadings to other evidence in the record” where
 “the pleadings alone are inconclusive as to the amount in controversy” (Notice, Dkt. 1, ¶ 9), see
 also, e.g., Macareno v. Delta Air Lines, Inc., 2021 WL 405878, at *2 (“Courts often allow
 defendants to present additional evidence of the amount in controversy if there is a good reason
 for doing so.”), Defendants have offered no such evidence for the Court to consider.
        4
            The Court acknowledges that Defendants removed this case nearly a year ago, and in
 that time, the parties have briefed a motion to dismiss. Nevertheless, “[a] district court may not
 assume subject-matter jurisdiction when the record does not contain the necessary prerequisites
 for its existence.” Platinum-Montaur Life Sciences, LLC v. Navidea Biopharm., Inc., 943 F.3d
 613, 618 (2d Cir. 2019). Because the record here does not support the existence of federal subject-
 matter jurisdiction, remand is necessary. See 28 U.S.C. § 1447(c) (“If at any time before final
 judgment it appears that the district court lacks subject matter jurisdiction, the case shall be
 remanded.”); Agha v. Ramirez, 19-CV-478 (DLI) (RER), 2020 WL 6200185, at *1–3 (E.D.N.Y.
 Oct. 21, 2020) (sua sponte remanding a case that the parties had been litigating in federal court for
 almost two years because the defendants’ notice of removal did not sufficiently establish the
 amount in controversy required for diversity jurisdiction).

                                                  6
Case 1:20-cv-01762-PKC-RML Document 15 Filed 03/08/21 Page 7 of 7 PageID #: 237




                                         CONCLUSION

        This case is remanded to the Supreme Court of New York, Queens County, under Index

 No. 721164/2019, as the Court lacks federal subject-matter jurisdiction.

                                                     SO ORDERED.


                                                     /s/ Pamela K. Chen
                                                     Pamela K. Chen
                                                     United States District Judge
 Dated: March 8, 2021
        Brooklyn, New York




                                                 7
